Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-7-2007

Drayton v. Kyler
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-5133




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Drayton v. Kyler" (2007). 2007 Decisions. Paper 984.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/984


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
ALD-239                                               NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT

                                  NO. 06-5133
                               ________________

                             JAMES E. DRAYTON,

                                         Appellant


                                         v.

                    SUPERINTENDENT KENNETH KYLER;
                 LT. SMITH, Supervisor of Restricted Housing Unit
        at SCI-Huntingdon; LT. HARRIS, Supervisor of Restricted Housing
         Unit at SCI-Huntingdon; JAMES GRACE, Deputy Superintendent;
     A. SCOTT WILLIAMSON, Deputy Superintendent; DR. JOHN SYMONS,
        Medical Director; PATRICIA YARGER, Health Care Administrator

                    ____________________________________

                  On Appeal From the United States District Court
                      For the Middle District of Pennsylvania
                           (D.C. Civ. No. 02-cv-00077)
                   District Judge: Honorable John E. Jones, III

                  _______________________________________

Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B) or Summary Action
                   Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                   May 24, 2007
    Before: SLOVITER, CHAGARES AND GREENBERG, CIRCUIT JUDGES

                               (Filed June 7, 2007)
                               _______________________

                                       OPINION
                               _______________________

PER CURIAM

       James E. Drayton, proceeding pro se, appeals the District Court’s order of

November 17, 2006, denying his motions to reopen, for sanctions, and for leave to file a

supplemental complaint. For the reasons set forth herein, we will summarily affirm the

judgment of the District Court.

       Appellant initiated this civil rights action in January 2002, alleging, among other

things, that Appellees violated his Eighth Amendment rights under 42 U.S.C. § 1983 by

denying him access to his orthopedic boot while he was confined in the Restricted

Housing Unit (“RHU”) at SCI-Huntingdon between December 17, 2001 and February 11,

2002. The action was plagued by discovery disputes and failed settlement attempts for

nearly four years. On November 28, 2005, the United States District Court for the

Western District of Pennsylvania held a conference to determine the status of settlement

negotiations, consider Appellant’s motion for sanctions, and discuss trial and scheduling-

related matters. During the course of the conference, in response to an inquiry regarding

the status of settlement negotiations, the Court determined that both parties were open to

settlement. At Appellant’s request, the Court held private settlement discussions with

each side and then afforded the parties an opportunity to negotiate with one another. By

the conclusion of the proceedings, the parties reached a settlement. After hearing the

                                             2
terms on the record and confirming that Appellant understood them, the Court issued an

order indicating that the action had been settled, and dismissing it “without prejudice to

the right of either party, upon good cause shown, to reinstate the action within sixty (60)

days if the settlement is not consummated.”

       On June 1, 2006, well beyond the sixty-day limit, Appellant filed a “motion for

relief from proceeding of November 28, 2005,” requesting that the Court set aside the

settlement and reinstate the action pursuant to Rule 60(b) of the Federal Rules of Civil

Procedure. Additionally, Appellant filed a motion for sanctions and a motion for leave to

file a third amended complaint. Meanwhile, Appellees filed a motion to enforce the

settlement reached on November 28.

       The District Court first addressed Appellees’ motion, concluding that it lacked

subject matter jurisdiction to enforce the settlement, in light of its order of dismissal,

which failed to specifically retain jurisdiction to enforce the settlement beyond the

specified sixty-day period. See Kokkonen v. Guardian Life Insurance Company of

America, 511 U.S. 375, 380 (1994) (holding that federal district court lacks jurisdiction to

enforce terms of settlement agreement after underlying action has been dismissed unless

court specifically retains jurisdiction to do so); see also Shaffer v. GTE North, Inc., 284

F.3d 500, 504 (3d Cir. 2002); Phar-Mor Secs. Litig., 172 F.3d 270, 274-75 (3d Cir. 1999).




                                               3
       The Court then turned to Appellant’s motion for relief under Rule 60(b)(1)-(3).1

Appellant alleged that he was unfairly surprised when the Court held settlement

discussions during what he believed would only be a hearing on his motion for sanctions.

He claimed that he had received outstanding discovery responses from Appellees only a

few days before the hearing and was not provided with access to the law library, and

therefore was unable to adequately protect his rights during the settlement discussions.

He further claimed that Appellees had engaged in fraud and misconduct by failing to

timely comply with discovery orders and by intentionally misleading Appellant with their

discovery responses. Specifically, Appellant alleged that despite identifying “Policy

Number 6.5.1” as the basis for Appellees’ confiscation of his orthopedic boots upon his

admission to the RHU, Appellees failed to provide Appellant or the Court with a copy of

this policy, and actually misrepresented that such confiscation was mandatory rather than

discretionary under the policy. Appellant maintained that he had relied on Appellees’

representations regarding the mandatory nature of the policy in accepting their offer of

settlement. Finally, he claimed that Appellees drugged his food on the day of the

November 28 hearing, thereby rendering him unable to sufficiently represent himself

during the course of settlement negotiations.



  1
    Rule 60(b) provides for relief from a judgment or order based on (1) mistake,
inadvertence, surprise or excusable neglect; (2) newly discovered evidence; (3) fraud,
misrepresentation or other misconduct of an adverse party; (4) a void judgment; (5) the
satisfaction, release or discharge of a judgment or inequity in the prospective application
of the judgment; or (6) any other reason justifying relief from operation of the judgment.

                                                4
       The District Court concluded that Appellant’s alleged bases for reopening the

lawsuit were without merit. With respect to his unfair surprise argument, the Court

explained that it had made it clear to Appellant during the November 28 proceedings that

he did not have to participate in settlement discussions, and that the Court would not have

proceeded absent Appellant’s explicit agreement to do so. As for Appellant’s claims

regarding fraud and misconduct by Appellees, the Court referred to numerous statements

by Appellant on the record indicating that he was aware, prior to the settlement

discussions of November 28, that the confiscation of orthopedic boots upon entry to the

RHU was discretionary, rather than mandatory. In light of the fact that Appellant was

aware of the nature of the prison’s policy at the time of the hearing, the Court held that

Appellant could not have justifiably relied on such an alleged misrepresentation in

agreeing to settle his claims, and therefore rejected Appellant’s argument that the action

should be reopened on that basis. Finally, the Court rejected Appellant’s claim of being

drugged as incredible, noting that it did not find Appellant to have been ill or under the

influence of a foreign substance during the course of the hearing.

       In addition, the Court held that Appellant had inexcusably delayed in filing his

motion for relief. See Harvey v. Continental Prods. Corp., 804 F.2d 250, 255 (3d Cir.

1986) (holding that even submissions filed within the one-year time frame of Rule 60(b)

must be filed within a reasonable time). Appellant claimed that his delay in filing the

motion was attributable to the fact that he never received a copy of the Court’s sixty-day



                                              5
order. However, Appellant was present when the Court announced that it was dismissing

the action based on the parties’ agreement to settle, and that it would enter a sixty-day

order permitting the parties to reopen the action within sixty days “if there’s a failure to

comply with any provision on either side.” Accordingly, the Court concluded that

Appellant’s claim that he lacked notice of the order was both unpersuasive and

unavailing.

       In light of its disposition of Appellees’ motion to enforce the settlement agreement

and Appellant’s motion to reopen the proceedings, the Court denied Appellant’s motions

for sanctions and for leave to file a third amended complaint as moot.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. Because this

appeal presents no “substantial question,” we will summarily affirm the judgment of the

District Court for all of the reasons set forth in the District Court’s well-reasoned opinion.

See 3d Cir. LAR 27.4 & I.O.P. 10.6.




                                              6